Citation Nr: 1201488	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  04-12 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, and to include as secondary to service-connected disability.

2.  Entitlement to service connection for a stomach disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

4.  Entitlement to service connection for glaucoma, to include as secondary to service-connected disability.

5.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on period of active duty for training (ACDUTRA) from September 1975 to December 1975, and on active duty from May 1972 to August 1972 and from January 1976 to January 1979.  He also had subsequent service in the Army National Guard (ANG), including some verified periods of ACDUTRA and inactive duty for training (INACDUTRA) (discussed in more detail below).

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO, inter alia, denied service connection for major depressive disorder, a stomach condition, hypertension, tinnitus and glaucoma.  In August 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2006.

In October 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In April 2008, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further action, the AMC continued to deny each claim, as reflected in a November 2010 supplemental SOC (SSOC), and returned these matters to the Board for further appellate consideration.
 
In December 2010, the Veteran submitted an additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

As is discussed below in more detail, the Board has recharacterized the claim for psychiatric disability, previously characterized as one for service connection for major depressive disorder, to more broadly encompass other diagnosed psychiatric disabilities-as reflected on the title page-consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board's decision addressing the claims for service connection for a stomach disability, glaucoma, and tinnitus is set forth below. The claims for service connection for an acquired psychiatric disorder, to include major depressive disorder, and for hypertension, are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC, in Washington, DC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.   

2.  A stomach disability was not shown in active duty service or during a period of ACDUTRA, and there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current stomach disability  and active duty service or service-connected disability.

3.  Glaucoma was not shown in active duty service or during a period of ACDUTRA, and the only competent opinion to address the question of whether there exists a nexus between the Veteran's glaucoma and service or service-connected disability weighs against the claim.

4.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service noise exposure.

5.  No credible evidence of tinnitus was shown in active duty service or during a period of ACDUTRA, and the only competent opinion to address the question of whether there exists a nexus between the Veteran's in-service noise exposure and current tinnitus weighs against the claim.


CONCLUSION OF LAW

1.  The criteria for service connection for a stomach disability, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for glaucoma, to include as secondary to service-connected disability, are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A.           §§ 101 (22), (24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in December 200, January 2005 and June 2007 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In addition, the June 2007 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the June 2007 letter, and opportunity for the Veteran to respond, the November 2007 SSOC reflects readjudication of the claims herein decided. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of active duty service treatment records, VA and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as various written statements provided by the Veteran. 

The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.  The Board acknowledges that a primary basis for the Board's April 2008 remand was for the RO to attempt to verify the dates of the Veteran's Pennsylvania ANG service, in particular the dates of ACDUTRA and INACUDTRA from 1980 to 2001.  The Board noted that a December 1996 document entitled "Notice of Waiver of VA compensation or pension to receive military pay and retirement" and further documents entitled "Declaration of Benefits Received and Waivers" provided dates of ACDUTRA in 1987 and 1988, but there were no other dates indicated.  Pursuant to the Remand instructions, the AMC requested records from the National Personnel Records Center (NPRC), the Department of the Army, and the Pennsylvania ANG.  However, no additional records were obtained, and no additional dates of ACDUTRA or INACTDUTRA were able to be confirmed.  A response from the NPRC only verified active duty service from January 1976 to January 1979 and a period of ACDUTRA from September 1975 to December 1975.  The record also reflects that the Veteran was made aware of the steps undertaken to obtain these records and VA's inability to find any further records, and was informed that he may submit any such records in his possession.

As the AMC informed the Veteran that it was not able to obtain any additional records, and the AMC staff followed up to ensure that the Veteran knew that it was therefore his obligation to obtain them and submit them to VA, the Board finds that the RO fulfilled its duty to assist in regard to attempting to obtain these non-federal records and substantially complied, to the extent possible, with the April 2008 Remand instruction.  38 C.F.R. § 3.159(c)(1) (a follow-up request for non-federal records is not required when such request would be futile); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).   

The Board also acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of the Veteran's claimed stomach disability.  The Board has reviewed the record, and, for reasons that will be explained below, finds that there is no duty to obtain a medical opinion regarding this claim for service connection on appeal.  


In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate each claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's ANG service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training (INACDUTRA). See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

In addition to the legal authority noted above, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  (Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).  However, given the basis of the denials as noted below, any further discussion of the amendment is unnecessary.)

A.  Stomach Disability

The Veteran contends that he is entitled to service connection for a stomach disability.  In various statements and during his Board hearing, he alleged that he was first treated for stomach pains while serving on ACDUTRA with the ANG.  He further alleged that the medications he has taken over the years contributed to his disability.

The Board notes at the outset that the Veteran's active duty service treatment records do not document, nor does the Veteran allege, a stomach disability during his first period of active duty service.  There were no stomach abnormalities listed on his October 1978 discharge examination.

Following active duty service, private and VA medical records show complaints of epigastric pain.  In April 2003, VA outpatient records show a diagnosis of abdominal pain secondary to gastroenteritis.  The Veteran reported that he began experiencing stomach pain 5 years ago.  A past medical history of duodenal ulcer, weight loss, recurrent abdominal pain, and hemorrhoids was noted.  A September 2004 private records notes that the Veteran complaints of epigastric abdominal pain. A CT scan was unremarkable beyond the cecum being slightly distended.  An esophagogastroduodenoscopy was also normal.    

The Veteran was also afforded a VA examination in March 2005.  The examiner noted the Veteran's prior history of hemorrhoids in March 2003, and noted the September 2004 upper endoscopy which showed a healed duodenal ulcer was well as a diverticulum in the second portion of the duodenum.  He indicated that the Veteran was placed on proton pump inhibitors for treatment at that time.  The Veteran continued to complain of left upper quadrant pain on an almost daily basis.  The examiner had no current explanation of his abdominal pain, and found no etiology of the complaints.  

Initially, the Board notes that the record does not clearly reflect that the Veteran has, or ever has had, a chronic stomach disability.  While the Veteran has consistently complained of stomach and abdominal pain, the VA examiner found no etiology with respect to these complaints and CT scan and other findings have been largely negative.  Pain alone, without evidence of underlying pathology, does not constitute a disability for compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Moreover, even if the Board was to accept the notations of a past history of gastroenteritis, ulcers, and diverticulum as evidence of current disabilities, the claim for service connection would still have to be denied on the basis of medical nexus.  Significantly, there is no medical evidence or opinion even suggesting a medical nexus between any such current disability and either active duty service (to include a period of ACDUTRA or injury incurred while in INACDUTRA) or service-connected disability, to include medication used to treat his service-connected disabilities, and the Veteran has not presented or identified any such evidence or opinion, and, on this record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, although the record reflects a possible diagnosis of current stomach disability, as explained above, the record is devoid of any competent, credible, and/or probative to support a finding that the Veteran has had "persistent or recurrent symptoms of disability" since service, or to indicate that any current stomach disability "may be associated with" an event, injury, or disease in service.

The Board has also considered assertions made by the Veteran that he has a stomach disability related to service or his service-connected disabilities, however, the Board points out that such assertions provide no basis for allowance of the claim.  Matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that the Veteran has a stomach condition that is medically-related to service or to service-connected disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Glaucoma

In various statements and during his October 2007 Board hearing, the Veteran also contended that he is entitled to service connection for glaucoma, as he believes that this disability is due to trauma incurred during service.  He reported that in 1988, while on active duty service with the ANG, he was injured while using a bike and hit his head on concrete. 

The Veteran's active duty service treatment records do not reference-and the does not allege-a diagnosis of glaucoma or treatment for this disability during this period.  While the Veteran complained of blurred vision and defective visual acuity was noted on entrance into service and discharge, there were no notations of glaucoma or related defects.

With respect to post-service medical evidence, a VA outpatient treatment report from April 1988 reflects that the Veteran complained of blurred vision and was myopic.  There was a report of a bicycle accident in June 1998, with a dry abrasion to the left ear and zygomatic area.  He had a whiplash-type injury.  There were no other findings with respect to the eyes noted at that time.  

Glaucoma was first noted in VA outpatient treatment records in 2000, and was once again noted in September 2004.

On VA examination in March 2005, the Veteran expressed that he is entitled to service connection as secondary to medication taken for his service-connected knee disability.  He could not pinpoint what medication was specifically causing glaucoma.   With respect to trauma, the Veteran reported that he was involved in a motor vehicle accident in 1995, but he did not think he hit his head.  He denied any other injury to his head. The Veteran reported that he was diagnosed with and started glaucoma medication for his left eye in 2000.   

After an examination and review of the Veteran's medical history, the examiner diagnosed the Veteran with angle recession glaucoma.  She noted that it would be impossible to tell the onset of the glaucoma.  The examiner found that the medications that the Veteran took for his knee disability did not cause his glaucoma.  In so finding, the examiner noted that medication that can affect intraocular pressure include steroids, and while the Veteran was given cortisone steroid shots, these steroids did not appear to cause the Veteran's particular type of glaucoma.  

During the Veteran's October 2007 Board hearing, he indicated that he was injured twice in 1988 and 1995 during his National Guard service.  He claimed that he suffered from head trauma.  He reported that the VA optometrist stated that his glaucoma may be related to his medications or trauma to the head.  The Veteran also noted that he suffered from vision loss and was given glasses during his active duty service, which corrected his vision.

Initially, the Board notes that there are no clinical findings of glaucoma during the Veteran's first period active duty service.  While the medical evidence of record does establish a diagnosis of glaucoma following his release from active duty service in 1979, and discusses the bicycle and motor vehicle accidents as described by the Veteran, there is no evidence of record that establishes the onset of the disability during a period of ACDUTRA during the Veteran's ANG service.

Moreover, there is no medical evidence linking the Veteran's glaucoma disability to active duty service, a period of ACDUTRA or injury incurred during INACDUTRA, or to service-connected disability.  The only medical opinion evidence of record that even addresses the etiology of the Veteran's glaucoma, the March 2005 VA examiner, specifically found it less likely than not that the Veteran's glaucoma was related to medications for his service-connected knee disability.  There is no contrary opinion of record, and Veteran has not identified or even referred to the existence of any other medical opinion that, in fact, supports the claim for service connection.

Furthermore, as regards any direct assertions of the Veteran that current glaucoma is medically related to service or medication used to treat a service-connected disability, the Board finds, as noted above, the Veteran is not competent to render such an opinion; hence, the lay assertions in this regard, without more, simply do not provide persuasive support for the claim.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492; Routen, 10 Vet. App. at 186.

For all the foregoing reasons, the Board concludes that the claim for service connection for glaucoma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Tinnitus

The Veteran also contends that he is entitled to service connection for tinnitus, as he believes that this disability arose as a result of active duty and periods of ACDUTRA while serving with the ANG.  During his Board hearing and in various written statements, the Veteran alleges that ringing in the ears began during his first period of active duty and continued periodically through his ANG service.  

The available active duty service treatment records do not reflect any complaints of or diagnosis of tinnitus.  While a cyst of the left ear was noted in 1978, there were no complaints related to tinnitus at that time.  The October 1978 discharge examination was negative with respect to complaints of tinnitus or abnormalities of the ear.

As for post-service evidence, VA outpatient treatment records note a single complaint of tinnitus in February 2004.  The treating physician indicated that the Veteran had tinnitus in his right ear, though the ringing was not constant.  He noted that when the Veteran was in the military, he shot a gun on the right side of his head.  Tinnitus was again noted in a March 2004 audiology report.
In February 2005, a VA ear, nose and throat (ENT) physician was asked to perform a chart review and provide an opinion as to whether it is as likely as not that the Veteran's tinnitus was related to service.  On examination, the Veteran had some cerumen in his right ear.  

The examiner noted that tinnitus is a subjective complaint and is caused by many factors-frequently the result of sensorineural hearing loss either from aging, noise, or many other factors.  While the examiner did not have a complete history and audiogram, he opined that the statement regarding the Veteran shooting guns on the right side of his head made him think that the shooting was less likely than not the cause of his tinnitus.  He indicated that people who are right handed usually sustain a left sensorineural hearing loss and tinnitus because the concussion from the firearm affects the left ear moreso than the right.  Therefore, from the information given, he concluded that the Veteran's tinnitus is not as least as likely as not the result of noise exposure during service.

During the Veteran's Board hearing, he testified that his tinnitus first began during his active duty service, and then continued intermittently during his ANG service.  He reported that the ringing "comes and goes."

At the outset, the Board notes that, although the service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Veteran is competent to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Also, given the circumstances of the Veteran's service (firing weapons), the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  The Board also notes that evidence also establishes that the Veteran has current tinnitus.  

Notwithstanding the above, however, the Veteran's claim must nonetheless be denied because the weight of the evidence indicates that there is no medical nexus between current tinnitus and noise exposure during service.  

The Board notes that the Veteran has reported that his tinnitus began during active duty service and continued intermittently through his ANG service.  As a layperson, the Veteran is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as tinnitus (i.e., ringing in his ears).  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of  his or her own symptoms.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Veteran has not alleged, and the record does not document, that he has experienced continuous tinnitus since his discharge from service.  There is no evidence of complaints of tinnitus during service, or for many years thereafter, and the Veteran has reported that he has experienced tinnitus only on an intermittent basis.

In addition, the first clinical documentation of complaints of tinnitus was in 2004, many years after service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Turning to the February 2005 VA examiner's opinion, after examining the Veteran and reviewing the claims file, she specifically opined that it is less likely than not that the Veteran's current tinnitus is related to his military service, in particular firing weapons.  Accordingly, this opinion weighs against the Veteran's claim.  Further, the Veteran has not pointed to any medical opinion that tends to indicate a nexus between his current tinnitus and his military service.  The Board acknowledges the February 2004 VA outpatient treatment record notation regarding hearing loss and discussing the Veteran's use of firearms in service.  However, this notation does not provide an opinion with respect to whether the Veteran's tinnitus is related to in-service noise exposure, to include use of firearms.  

In addition to the medical evidence, in adjudicating these claims, the Board has considered the assertions of the Veteran; however, none of this evidence provides a basis for allowance of either claim.  As indicated above, the claim turns on the matter of the medical etiology of current tinnitus--a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain,  11 Vet. App. at 127;  Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for a stomach conditions is denied.

Service connection for glaucoma is denied.

Service connection for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims for service connection for a psychiatric disability, to include major depressive disorder, and hypertension, is warranted.

Recently, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the Board erred in not considering the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, psychiatric diagnoses of record and other information.

In the instant case, the record includes psychiatric diagnoses of record other than major depressive disorder.  VA outpatient treatment records note diagnosis of bipolar disorder as well as depression.  Given the other psychiatric diagnoses of record, the Board finds that, consistent with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass both claims for service connection for major depressive disorder and for psychiatric disability other than major depressive disorder.

The Veteran was afforded a VA examination in March 2005 pertaining to his claimed psychiatric disability.  At that time, the Veteran's reported difficulties with his service-connected knee.  Ongoing social stressors included losing his house because of missing work.  While the examiner found evidence of some anxiety and some slight depressive symptoms, there was no sufficient evidence of a clear disorder.  However, as noted above, VA outpatient treatment records show continued diagnoses of major depressive disorder, as well as bipolar disorder.  In July 2006, the Veteran indicated that he was down due to his service-connected right hip disability and that he could not do his job.  Worsening bipolar disorder and depression was noted at that time.

As the RO has not addressed the matter of service connection for psychiatric disability other than major depressive disorder, the matter of entitlement to service connection for a psychiatric disability is being remanded for RO consideration of the matter, in the first instance, to avoid any prejudice to the Veteran.  Moreover, in light of the comments to the effect that the Veteran's depression and psychiatric symptoms may be related to his service-connected disabilities, to include his right hip and knees, further medical opinion that addresses the relationship if any, between each diagnosed psychiatric disability and service, to include service-connected disability, would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's hypertension claim, the Board notes that the Veteran has consistently complained that his hypertension has been caused by or is aggravated secondary to medication taken to treat his service-connected disabilities.  In this case, while the Veteran's active duty service treatment records do not reflect diagnosis or treatment of hypertension, VA outpatient treatment records as early as 2003 show a history and diagnosis of hypertension.  During VA examination in March 2005, the Veteran reported that he was diagnosed in 1987.  As a result of the examination, the Veteran was diagnosed with hypertension.  However, the examiner was unable to resolve the issue of whether his hypertension is secondary to medication for his knee condition.  She noted that the medications he was taking at the time and had taken in the past have shown evidence of being causative of hypertension, but that it would be mere speculation.

Given the post -service diagnosis of hypertension and suggestion that the Veteran's hypertension could be related to medication taken for his hypertension, the Board finds that further examination and a definitive medical opinion is needed to resolve the claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

Hence, the RO should arrange for the Veteran to undergo VA psychiatric and cardiac examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report for a scheduled examination in connection with either claim, without good cause, may well result in denial of the claims for service connection (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id. If the Veteran fails to report for a scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding VA medical records. The claims file currently includes outpatient treatment records from the Lebanon VAMC dated through May 2007.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Lebanon VAMC all outstanding records of VA treatment and/or evaluation for the Veteran, since May 2007.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from any private physician(s) who have treated him for a psychiatric disorder or hypertension.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Lebanon VAMC all outstanding records of VA evaluation and/or treatment for the Veteran since May 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a psychiatric disability and hypertension. The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

With respect to any diagnosed psychiatric disorder,  the examiner should offer an opinion consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) it was incurred in or is otherwise related to his military service, to include as secondary to his service- connected disabilities. In rendering the requested opinion, the VA examiner should specifically consider and discuss all pertinent evidence.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA cardiac examination, by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has current hypertension.  Then, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service or service-connected disability, to include medications used to treat his service-connected disabilities.  In rendering the opinion, the examiner is asked to consider the opinion of the March 2005 examiner indicating that hypertension may be related to medications used to treat his service-connected knee disability.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for hypertension and for a psychiatric disorder, to include major depressive disorder, in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2011).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


